Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 1 of 12 PageID 943
               Case: 17-10960 Date Filed: 04/09/2019 Page: 1 of 1


                                   UNITED STATES COURT OF APPEALS
                                      FOR THE ELEVENTH CIRCUIT

                                      ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                    56 Forsyth Street, N.W.
                                                    Atlanta, Georgia 30303


 David J. Smith                                                                                       For rules and forms visit
 Clerk of Court                                                                                       www.ca11.uscourts.gov


                                                   April 09, 2019

 MEMORANDUM TO COUNSEL OR PARTIES

 Appeal Number: 17-10960-CC
 Case Style: USA v. Abdullah Hamidullah
 District Court Docket No: 6:16-cr-00027-CEM-KRS-1

 This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
 system, unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this
 appeal. Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later
 date in accordance with FRAP 41(b).

 The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition
 for rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for
 inmate filings, a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office
 within the time specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing,
 format, and content of a motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2
 and 39-3.

 Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a
 complete list of all persons and entities listed on all certificates previously filed by any party in the appeal.
 See 11th Cir. R. 26.1-1. In addition, a copy of the opinion sought to be reheard must be included in any
 petition for rehearing or petition for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

 Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for
 time spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme
 Court of a petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA
 Team at (404) 335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the
 eVoucher system.

 For questions concerning the issuance of the decision of this court, please call the number referenced in the
 signature block below. For all other questions, please call Carol R. Lewis, CC at (404) 335-6179.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Djuanna Clark
 Phone #: 404-335-6161

                                                                                 OPIN-1 Ntc of Issuance of Opinion
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 2 of 12 PageID 944
               Case: 17-10960 Date Filed: 04/09/2019 Page: 1 of 11


                                                                   [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-10960
                               ________________________

                      D.C. Docket No. 6:16-cr-00027-CEM-KRS-1



 UNITED STATES OF AMERICA,

                                                                        Plaintiff-Appellee,
                                            versus

 ABDULLAH HAMIDULLAH,

                                                                     Defendant-Appellant.

                               ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                              _______________________

                                       (April 9, 2019)

 Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and MOORE, *
 District Judge.

 K. MICHAEL MOORE, District Judge:




 *
  Honorable K. Michael Moore, United States District Chief Judge for the Southern District of
 Florida, sitting by designation.
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 3 of 12 PageID 945
               Case: 17-10960 Date Filed: 04/09/2019 Page: 2 of 11


       Appellant Abdullah pleaded guilty to four counts related to sex trafficking

 and was given a guideline-calculation range of 180 to 210 months’ imprisonment.

 At sentencing, the district court imposed a 482-month sentence based in part on

 disputed facts in the presentence investigation report that were not proven by a

 preponderance of the evidence. On appeal, Hamidullah argues that (1) his 482-

 month sentence was procedurally unreasonable; on remand, (2) the Government

 should be precluded from presenting evidence at the resentencing; and (3) the case

 should be reassigned to a different district judge.

                                 I. BACKGROUND
       Abdullah Hamidullah was charged by Indictment with conspiring to engage

 in sex trafficking through the use of force, threats of force, fraud, and coercion;

 aiding and abetting sex trafficking through the use of force, threats of force, fraud,

 and coercion; aiding and abetting the transportation of an individual in interstate

 commerce with the intent that the individual engage in prostitution; and two counts

 of aiding and abetting the enticement of an individual to travel in interstate

 commerce with the intent that the individual engage in prostitution.

       Hamidullah pleaded guilty to four counts of the Indictment. The written

 plea agreement included a factual basis describing Hamidullah’s offense conduct.

       Prior to sentencing, the probation office prepared a presentence investigation

 report (“PSI”). The PSI described Hamidullah’s offense conduct in considerably



                                            2
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 4 of 12 PageID 946
               Case: 17-10960 Date Filed: 04/09/2019 Page: 3 of 11


 greater detail than the factual basis in the plea agreement. The PSI described the

 offense and relevant conduct, in material part, as follows.

       The PSI stated that several of Hamidullah’s victims responded to newspaper

 or online advertisements seeking escorts and models. Hamidullah then informed

 the women that they would be prostituting themselves. Hamidullah kept the

 prostitution proceeds. Hamidullah physically, sexually, and emotionally abused

 the women. The sexual abuse included whipping with chains and dog leashes,

 choking, and anal sex. Hamidullah also provided the women with alcohol,

 marijuana, and Xanax and forced women to have abortions.

       Hamidullah instructed his victims to “find women with family problems” on

 social media and told them what to say to the women online and over the phone

 and how to convince them to prostitute themselves once they arrived in person.

 The PSI further stated that “Hamidullah knew that the victims of the offense were

 vulnerable.” The PSI also described other relevant conduct, unrelated to the counts

 of conviction, arising out of Hamidullah’s sex trafficking of three additional

 individuals. There were also two victim impact statements.

       Hamidullah was subject to a 15-year mandatory minimum sentence on one

 count of the Indictment, and as such the PSI recommended a guideline range of

 180 to 210 months’ imprisonment.




                                           3
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 5 of 12 PageID 947
               Case: 17-10960 Date Filed: 04/09/2019 Page: 4 of 11


       Hamidullah raised numerous objections to the factual assertions in the PSI

 that went beyond what was included in the plea agreement. Hamidullah objected

 to (1) any and all references to his ever having engaged in any consensual or non-

 consensual sexual acts with any of the individuals referenced in the PSI; (2) any

 and all references to his ever having advertised or solicited women to be models or

 to engage in any modeling work; (3) any assertions that any individuals referenced

 in the PSI had “forced” abortions; (4) allegations that he instructed others to recruit

 women with family problems, or that any of the women actually had family

 problems; (5) allegations that he provided any of the women in the prostitution

 enterprise with Xanax; and (6) the assertion that he knew that any of the victims of

 his offenses were vulnerable. Hamidullah objected to the two-level victim-

 enhancement, arguing that the victims were competent adults who were not

 “vulnerable” within the meaning of the guidelines.

       At sentencing, the district court overruled Hamidullah’s objections to the

 PSI and adopted the guideline calculation in the PSI. The Government moved for

 a one-level downward departure under § 5K1.1 in recognition of Hamidullah’s

 substantial assistance to the Government, which the district court granted. As a

 result, the district court determined that Hamidullah’s total guideline range was

 180 to 188 months’ imprisonment.




                                            4
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 6 of 12 PageID 948
               Case: 17-10960 Date Filed: 04/09/2019 Page: 5 of 11


       In mitigation, Hamidullah reiterated the arguments made in his sentencing

 memorandum and requested a minimum-guideline 180-month sentence. The

 Government responded by recounting what was described in the PSI and argued

 that a victim “would have testified” at trial that Hamidullah physically and

 sexually assaulted her, which included physical restraint, verbal abuse, humiliation,

 and rape. The Government requested a high-end guideline 188-month sentence.

       The district court stated, “I think it’s important that the plight of the victims

 be considered as part of any sentencing along with all matters presented to the

 Court. I’m going to go over some parts that I think I need to in order to state

 clearly what the path of deliberation was for the Court in leading to the conclusion

 that I have come to.” The district court then repeated numerous factual findings

 from the PSI, including many of the factual findings to which Hamidullah

 objected. The district court imposed a 482-month sentence.

                           II. STANDARD OF REVIEW

       The reasonableness of a sentence is reviewed under an abuse-of-discretion

 standard. United States v. Irey, 612 F.3d 1160, 1188 (11th Cir. 2010) (en banc).

                                  III. DISCUSSION

       On appeal, Hamidullah argues that (1) his 482-month sentence was

 procedurally unreasonable; on remand, (2) the Government should be precluded

 from presenting evidence at the resentencing; and (3) the case should be reassigned



                                            5
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 7 of 12 PageID 949
               Case: 17-10960 Date Filed: 04/09/2019 Page: 6 of 11


 to a different district judge. In response, the Government argues that the factual

 proffer in the plea agreement, the undisputed portions of the PSI, and the victim

 impact statements sufficiently supported the district court’s resolution of the

 disputed facts at sentencing.

       A. Whether the Sentence was Procedurally Unreasonable

       Hamidullah argues that his 482-month sentence was procedurally

 unreasonable because the Government did not prove the contested factual

 allegations in the PSI by a preponderance of the evidence.

       Hamidullah objected to numerous facts in the PSI. His objections

 enumerated in detail and with specificity which portions of the PSI he challenged

 as factually unsupported. See United States v. Hoffer, 129 F.3d 1196, 1202 (11th

 Cir. 1997). These objections shifted the burden to the Government to prove the

 disputed facts by a preponderance of the evidence and imposed on the district court

 a duty to ensure that the Government carried that burden. See United States v.

 Martinez, 584 F.3d 1022, 1027 (11th Cir. 2009) (“It is by now abundantly clear

 that once a defendant objects to a fact contained in the PSI, the government bears

 the burden of proving that disputed fact by a preponderance of the evidence.”)

 (internal citations omitted); United States v. Sepulveda, 115 F.3d 882, 890 (11th

 Cir. 1997); United States v. Lawrence, 47 F.3d 1559, 1566 (11th Cir. 1995) (“It is




                                           6
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 8 of 12 PageID 950
               Case: 17-10960 Date Filed: 04/09/2019 Page: 7 of 11


 the district court’s duty to ensure that the Government carries this burden by

 presenting reliable and specific evidence.”).

       The Government did not present evidence in support of the disputed facts.

 Instead, the Government argued that one of the victims would have testified to the

 disputed facts at trial. The Government presented no other support for its

 assertions. When the district court asked the Government if it was ready to

 proceed with any evidence in aggravation, the Government responded that it was

 ready but that it was “not presenting any witnesses, but [would] make [its] final

 argument.” Thus, the Government failed to prove the disputed facts by a

 preponderance of the evidence with reliable and specific evidence. See Sepulveda,

 115 F.3d at 890.

       It is well settled that disputed facts are not evidence upon which the district

 court can rely. United States v. Rodriguez, 732 F.3d 1299, 1305 (11th Cir. 2013)

 (“Absent a stipulation or agreement between the parties . . . an attorney’s factual

 assertions alone do not constitute evidence that a District Court can rely on.”)

 (internal citation omitted). The district court could have, and should have,

 requested that the Government put forth evidence to support the facts on which the

 district court intended to rely in imposing Hamidullah’s sentence.

       Instead, during sentencing, the district court specifically referred to disputed

 facts when deciding the total sentence. While the factual basis in Hamidullah’s



                                           7
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 9 of 12 PageID 951
               Case: 17-10960 Date Filed: 04/09/2019 Page: 8 of 11


 plea agreement and the victim impact statements independently support that

 Hamidullah sexually abused his victims, the specific details regarding choking,

 chains, leashes, and anal sex were not presented anywhere in the record other than

 the disputed portions of the PSI, which the district court quoted nearly verbatim.

 Further, while the victim impact statements independently support that Hamidullah

 pressured women into having abortions, the district court again quoted disputed

 portions of the PSI in detailing the factual findings. The district court explicitly

 stated that these disputed facts formed its “path of deliberation” in choosing the

 total sentence.

       Accordingly, the record indicates that the district court considered facts not

 in evidence in imposing the substantial upward variance resulting in a 482-month

 sentence. Absent a stipulation or agreement between the parties, an attorney’s

 factual assertions at sentencing do not constitute evidence on which a district court

 can rely. United States v. Washington, 714 F.3d 1358, 1361 (11th Cir. 2013).

 Because Hamidullah disputed the facts at issue, and because the Government did

 not offer evidence of those facts, the district court relied on facts for which there

 was no record support. Martinez, 584 F.3d at 1029; United States v. Barner, 572

 F.3d 1239, 1251 (11th Cir. 2009). And since the district court relied on facts for

 which no record evidence existed, its findings are clearly erroneous, and

 Hamidullah’s total sentence is procedurally unreasonable. Gall v. United States,



                                            8
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 10 of 12 PageID 952
               Case: 17-10960 Date Filed: 04/09/2019 Page: 9 of 11


 552 U.S. 38, 51 (2007); Martinez, 584 F.3d at 1029 (finding the district court

 clearly erred when it based its findings on plainly disputed facts); Barner, 572 F.3d

 at 1251 (noting that selecting a sentence based on clearly erroneous facts is a

 significant procedural error).

       Because the district court based its total sentence, in part, on disputed facts

 which the Government did not prove by a preponderance of the evidence at

 sentencing, and because these errors were not harmless, this Court is obliged to

 vacate the sentence imposed and remand for resentencing. See Martinez, 584 F.3d

 at 1029; see also Barner, 572 F.3d at 1251; United States v. Kendrick, 22 F.3d

 1066, 1069 (11th Cir. 1994) (an error is harmless if it “did not affect the district

 court’s selection of the sentence imposed”) (internal citation and quotation marks

 omitted).

       B. Whether the Government May Present Additional Evidence on Remand

       “[A] party who bears the burden on a contested sentencing issue will

 generally not get to try again on remand if its evidence is found to be insufficient

 on appeal.” Washington, 714 F.3d at 1362. However, this Court has “discretion to

 permit the government to present evidence at resentencing even though it

 amount[s] to giving the party a ‘second bite at the apple.’” Id. (internal citation

 and quotation marks omitted). As we have stated, a “‘remand for further findings

 is inappropriate when the issue was before the [district] court and the parties had



                                            9
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 11 of 12 PageID 953
               Case: 17-10960 Date Filed: 04/09/2019 Page: 10 of 11


 an opportunity to introduce relevant evidence.’” Id. at 1362 (quoting United States

 v. Canty, 570 F.3d 1251, 1257 (11th Cir. 2009)).

       Under the circumstances of this case, the Government should be permitted to

 present additional evidence on remand. When the district court entertained defense

 counsel’s objections to the PSI, it told the parties to proceed in “[w]hatever

 [manner] is faster” and directed the Government to merely state whether it was

 opposing the objection, “yes or no,” for the purpose of having a “clear record if

 there’s appellate review.” In response, the Government proffered that witnesses

 “would have testified to” the objected-to facts on which the district court

 eventually relied. With the exception of one objection, the district court then did

 not expressly rule on any of Hamidullah’s objections or the Government’s

 responses before relying on the Government’s responses as support for the

 sentence. Under these circumstances, on remand, the Government should be

 permitted to present the evidence it proffered previously. See United States v.

 Archer, 671 F.3d 149, 168 (2d Cir. 2011) (collecting cases) (“where special

 circumstances make the prohibition on new evidence unfair, the district court may

 admit it”).

       C. Whether the Case Should be Reassigned to a Different District Judge

       Finally, Hamidullah has not shown the extraordinary circumstances

 necessitating reassignment of the case to a different district court judge. United



                                           10
Case 6:16-cr-00027-CEM-KRS Document 157 Filed 04/09/19 Page 12 of 12 PageID 954
               Case: 17-10960 Date Filed: 04/09/2019 Page: 11 of 11


 States v. Gupta, 572 F.3d 878, 891 (11th Cir. 2009) (“Reassignment is an

 extraordinary order, and we do not order it lightly.”) (internal quotation marks

 omitted) (citing United States v. Torkington, 874 F.2d 1441, 1447 (11th Cir. 1999)

 (per curiam)). Absent evidence of actual bias, the Court considers three elements:

 “(1) whether the original judge would have difficulty putting his previous views

 and findings aside; (2) whether reassignment is appropriate to preserve the

 appearance of justice; [and] (3) whether reassignment would entail waste and

 duplication out of proportion to gains realized from reassignment.” Torkington,

 874 F.2d at 1447. Hamidullah does not allege that the district judge was motivated

 by actual bias and nothing on the record indicates that the district judge would

 have any difficulty putting his previous findings aside on remand. See United

 States v. Shaygan, 652 F.3d 1297, 1318–19 (11th Cir. 2011). Further,

 reassignment is not necessary to preserve the appearance of justice and would

 require undue duplication of effort. See id. Accordingly, on remand, the case

 should be assigned to the same district judge.

                                   IV. CONCLUSION

       We VACATE the sentence and REMAND for resentencing before the same

 district judge. The Government may present the evidence that it did not present at

 the initial sentencing hearing.




                                          11
